PER CURIAM.
Appellant’s suit challenged a tax assessment levied against certain real property leased by it from Port Everglades Authority. The final judgment dismissing the amended complaint with prejudice set forth several bases, but we find that the first is wholly adequate to sustain the judgment without discussing the others. The suit was filed more than sixty (60) days from the time the assessment roll was certified, and thus under Section 194.151, F.S.1969, F.S.A., the court lacked jurisdiction of the subject matter. Harvey W. Seeds Post No. 29, American Legion v. Dade County, Fla.App.1970, 230 So.2d 696; Henry v. Dade County, Fla.App.1963, 149 So.2d 89.
The judgment appealed is therefore affirmed.
REED, C. J., WALDEN and OWEN, JJ., concur.